Citation Nr: 0213978	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-07 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to an increased rating for the service-connected 
skin disability, currently rated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
RO.  

The Board notes that the veteran was scheduled for a Board 
hearing in May 2002, but failed to report for the hearing.  



REMAND

The veteran contends that he is entitled to a rating higher 
than 30 percent for the service-connected skin disability.  
After carefully reviewing the claims file, the Board has 
determined that, in order to fully evaluate these claims, 
further development is needed.  

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

Furthermore, the Board notes that the regulations referable 
to the rating of skin disabilities were recently revised.  
These changes in the rating criteria became effective on 
August 30, 2002.  

The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Therefore, the issue of whether an increased rating is 
warranted under the new criteria must be remanded for RO 
consideration in order to prevent any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this respect, the veteran should be scheduled a VA 
examination to determine the current severity of the service-
connected skin disability.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  

If the veteran fails to report to any scheduled examination, 
the RO should obtain and associate with the record any 
notice(s) of the examination(s) sent to the veteran.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning all treatment, VA 
or private, he has received for the 
service-connected skin disability since 
1999.  The RO should undertake to obtain 
copies of all such pertinent treatment 
records.  

2.  Thereafter, the veteran should be 
scheduled for VA examination to determine 
the current severity of the service-
connected skin disability.  The claims 
folder should be made available to the 
examiner for review in connection with 
the examination.  All indicated testing 
should be undertaken in this regard.  
Specifically, the examiner should express 
an opinion as to the nature and severity 
of the veteran's skin disability, and to 
the extent possible, during such during 
periods of aggravation.  Furthermore, the 
examiner should state whether the veteran 
suffers from exfoliation, crusting, 
exudation or itching, extensive lesions, 
or systemic or nervous manifestations.  
In rendering this opinion, the examiner 
should also state the extent of the 
veteran's skin disability (i.e. 
percentage of body affected) and whether 
corticosteroids or immunosuppressive 
drugs are required to relieve the 
veteran's symptoms.  

3.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  This review 
should include evaluating the severity of 
the veteran's service-connected skin 
disability in accordance with the revised 
criteria, effective on August 30, 2002.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




